PER CURIAM.
Timothy Jay Kelly appeals an order of the trial court finding him to be a sexual predator pursuant to section 775.23(2), Florida Statutes (1993). The State concedes that, because Kelly’s offenses occurred ip 1991, the trial court erred in designating him a sexual predator because the statute states that it applies only to offenses occurring on or after October 1, 1993, See, e.g., Wade v. State, 728 So.2d 284 (Fla. 2d DCA 1999). Because we find merit to Kelly’s first claim, we do not address the other two issues. We therefore reverse and remand with directions that the trial court strike Kelly’s designation as a sexual predator.
JOANOS, MINER and DAVIS, JJ., CONCUR.